Berdon, J.,
dissenting. For more than three quarters of a century, Connecticut law has been clear that the workers’ compensation statute in effect on the date of an employee’s injury1 governs that employee’s workers’ compensation claim. “This date of injury rule was first referred to in 1916, in Schmidt v. O. K. Baking Co., 90 Conn. 217, 220-21, 96 A. 963 (1916). In 1921, we stated that ‘[t]he obligations of the employer to dependents of an employee in case of the death of an injured employee are . . . fixed and determined by the statute in force at the time of injury.’ (Emphasis added.) Quilty v. Connecticut Co., 96 Conn. 124, 127, 113 A. 149 (1921).” Iacomacci v. Trumbull, 209 Conn. 219, 222, 550 A.2d 640 (1988). The majority, however, now layers an exception on this longstanding date of injury rule. According to the majority, the date of injury rule does not apply if (1) the statute “governing the employment relationship” provided that the employee must file a claim for injury within a specified time, and (2) that claim period has expired.
*794For several reasons, I disagree with the majority’s decision to engraft this novel exception onto what has been an unquestioned substantive rule of law in Connecticut for seventy-nine years. First, the position taken by the majority is inconsistent with the important policy considerations underlying the Workers’ Compensation Act (act). Second, the majority’s recognition of this exception is based upon a faulty interpretation of our case law and the legislature’s intent. Finally, this exception results in an anachronistic approach to the law.
I
It is beyond dispute that our act is remedial in nature and must be broadly construed to accomplish its humanitarian purposes. Weinberg v. ARA Vending Co., 223 Conn. 336, 341, 612 A.2d 1203 (1992); Dubois v. General Dynamics Corp., 222 Conn. 62, 67, 607 A.2d 431 (1992); Hansen v. Gordon, 221 Conn. 29, 32, 602 A.2d 560 (1992); Ash v. New Milford, 207 Conn. 665, 672, 541 A.2d 1233 (1988). Moreover, “[bjecause the [a]ct is a remedial statute, this court should not impose limitations on the benefits provided for a disabled worker that the statute itself does not clearly specify.” Misenti v. International Silver Co., 215 Conn. 206, 210, 575 A.2d 690 (1990). The position taken by the majority, however, seems to disregard these considerations.
In this case, no one disputes the workers’ compensation commissioner’s finding that Carl Rice, the claimant, suffered “from an occupational disease which was caused by his exposure to asbestos” in 1942 while he was employed by the named defendant, Vermilyn Brown, Inc. Furthermore, no one disputes that the claimant’s occupational disease first manifested itself and became compensable in 1986, and that he gave timely notice of the occupational disease to his employer in accordance with General Statutes (Rev. to 1985) *795§ 31-294, the statute then in effect. Applying its newly discovered date of injury exception to the facts of this case, however, the majority concludes that the estate of the claimant and his widow are ineligible for workers’ compensation benefits. According to the majority, the claimant’s right to file a workers’ compensation claim expired in 1947, thirty-nine years before he even discovered he suffered from the disease. Such a conclusion clearly does not comport with the humanitarian purposes underlying the act.
II
Aside from policy considerations, the assumptions upon which the majority has based its date of injury exception are flawed. The majority relies primarily on certain case law and an interpretation of legislative history for its conclusion that the date of injury rule “has no application when, as here, the parties’ rights and obligations have been so finally concluded under the provisions of the act governing the employment relationship that no subsequent amendment without retrospective effect can alter them.” Neither of these sources, however, provides support for the majority’s position.2
A
The majority purports to rely on three early cases of this court for its decision to recognize an exception *796to the date of injury rule. Far from providing support for the majority's newly crafted exception, however, these cases in fact represent pure judicial applications of the date of injury rule.
In Vegliante v. New Haven Clock Co., 143 Conn. 571, 579-80, 124 A.2d 526 (1956), the plaintiff was a former employee of the New Haven Clock Company. Between 1922 and 1928, her job at the factory consisted of painting clock dials with radium, a radioactive substance. Id., 573. “In the fall of 1928, the plaintiff knew that she was suffering from radium poisoning owing to her employment by the defendant.” Id., 574. She received medical care for her condition in 1928 and left the company in 1931. Id. Thus, the date of injury for her occupational disease was 1928. She did not file a claim against her employer, however, until 1941, when symptoms of the disease reappeared. Id., 575-76. The workers’ compensation commissioner denied her claim on the basis that she had failed to file a written notice of claim within one year after the first manifestation of the disease or within three years after leaving her employment, as required by the statute in effect in 1928.3 Id., 576.
The plaintiff appealed to this court, arguing that the commissioner, who heard her claim in 1941, should have disregarded the law in effect in 1928 and instead should have applied the law in effect in 1941.4 Id., 578-79. This *797court, however, rejected her argument. “In the present case, the amendment . . . did not become effective until nearly seven years after the symptoms of the disease first were manifest.” Id., 579. Concluding that the law in effect on the date of her injury governed her claim, this court affirmed the commissioner’s decision. Thus, contrary to the interpretation of the majority, this court’s decision in Vegliante v. New Haven Clock Co., supra, 143 Conn. 571, represented a pure and unadulterated application of the date of injury rule to the precise issue presented by this case: the date by which notice was required to be provided to the employer, and the period of limitation on the filing of a claim, were determined by the statute in effect on the date that the injury first became compensable.
This court took the same approach in Rossi v. Jackson Co., 120 Conn. 456, 181 A. 539 (1935), the second case relied upon by the majority. In Rossi, the plaintiff was employed as a granite cutter. In 1924, he began to have trouble breathing, an ailment several doctors diagnosed, incorrectly as it turned out, as bronchitis and asthma. Id., 459. It was not until 1932, however, that doctors correctly diagnosed him as suffering from the occupational disease pneumoconiosis. Id., 460. The law in effect in 1924 required an injured worker to provide notice to his employer of his compensation claim within one year from the “date of the injury.” General Statutes (1918 Rev.) § 5360, as amended by Public Acts 1921, c. 306, § 8. The compensation commissioner, concluding that the date of injury was 1924,5 therefore denied the plaintiff’s claim because he had failed to furnish notice by 1925. On appeal, however, the plaintiff urged this court instead to apply the law in effect in 1932,6 *798which this court had interpreted to mean that notice must be provided one year from the time that “a symptom of that disease should plainly appear, not when it was merely suspected or doubtful.” Bremner v. Eidlitz & Son, Inc., 118 Conn. 666, 669-70, 174 A. 172 (1934). The plaintiff argued, therefore, that because doctors had not discovered his pneumoconiosis until 1932, the Bremner rule required the one year period to start running then. Rossi v. Jackson Co., supra, 462.
This court rejected the plaintiffs claim, concluding that his claim was governed by the statute in effect in 1924, his date of injury. “A compensable injury having occurred in 1924, the respective rights and obligations of both parties to the contract of employment were fixed and determined by the statutory provisions in force at that time. It was then required by General Statutes, 1918, § 5360, that notice of claim for compensation must be given by the employee within one year from the ‘date of [the] injury,’ and we have held this term to mean the ‘date of the compensable injury’ .... There was no provision in the statute (§ 5360) to protect the employee under such circumstances by extending the time for filing his claim, for a period of seven years after the one-year period fixed by the statute.” Id., 460-61.
Finally, this court took the same approach to the date of injury rule in the third case cited by the majority, Schmidt v. O. K. Baking Co., supra, 90 Conn. 217. In that case, the plaintiff was injured on September 15, 1914, while lifting a heavy barrel during the course of his employment. Id., 218-19. He did not serve notice of his injury on the defendant, however, until April 13, 1915. Id., 219. Chapter 138, § 21 of the 1913 Public Acts required an employee to provide notice to his employer of an injury within thirty days. The plaintiff argued, however, that chapter 288 of the 1915 Public Acts, which did not go into effect until May 20, 1915, con*799trolled his claim instead. That act extended the period during which the employee could provide notice to his employer from thirty days to one full year. Public Acts 1915, c. 288, § 13.
This court rejected both his argument and his compensation claim: “The Act of 1913 was in force when this claimant’s injuries were received, when the thirty days provided by it for notice thereof to be given to his employer had run, when notice was in fact given to his employer, and when the attempt to enforce his claim was begun. Whatever right of compensation he might have had thus became fixed, and the extent of it determined, or, rather, the elements to be considered in its determination became fixed.” (Emphasis added.) Schmidt v. O. K. Baking Co., supra, 90 Conn. 220-21.
In each of these three cases, therefore, the plaintiff suffered a known and compensable injury that, according to the date of injury rule, triggered the statute or act in effect at that time. The statute or act in effect on the date of injury dictated a period of limitation, which each plaintiff failed to satisfy. Under the circumstances of these three cases, therefore, this court properly applied the date of injury rule to reject their compensation claims, even though the claims would have been enforceable under the law in effect on the date the claims were filed. In the present case, the claimant first suffered a known and compensable injury in 1986, which triggered the statute in effect at that time. That statute required only that a claimant provide notice of claim to the employer “within one year from the date of the accident or within three years from the first manifestation of a symptom of the occupational disease,” and did not include any five year period of limitation. General Statutes (Rev. to 1985) § 31-294. For the majority to hold that we must instead look to the statute in effect in 1942, more than forty years *800before the claimant’s injury became known and compensable, defies our unwavering precedents.
Moreover, the majority’s primary justification for its holding—that the decedent’s “right to seek compensation already expired” in 1947—suffers from a fatal flaw. It is plain that no employee has a “right” to receive workers’ compensation until he or she has suffered a compensable injury. Rossi v. Jackson Co., supra, 120 Conn. 460; see Farrell v. L. G. DeFelice & Son, Inc., 132 Conn. 81, 89-90, 42 A.2d 697 (1945) (“circumstances of the injury are such that the employee would have a right to recover workmen’s compensation”); see also Balkus v. Terry Steam Turbine Co., 167 Conn. 170, 180-81, 355 A.2d 227 (1974) (“the employer’s obligation to pay compensation became fixed on the date of injury”). To the extent that the claimant possessed a “right” to compensation, therefore, he could not have acquired that right until 1986, when his occupational disease first manifested itself. Thus, it is impossible for the majority to defend its position by arguing that the claimant’s right to compensation had “expired” in 1947. At that time, he had no right that could expire.
Finally, the majority’s assertions that, in this case, “there is no choice of law issue to be resolved” and “there remains no choice of law question requiring the application of the date of injury rule,” reflect a circular approach to this issue. As the majority correctly recognizes, the date of injury rule exists as a means to determine which of two possibly conflicting statutes should apply to an employee’s compensation claim. Here, the choice is between two: the 1939 statute, which included a period of limitation, and later statutes, which did not. This case, therefore, presents a classic illustration of the need to apply the date of injury rule. In a flourish of circuitous reasoning, however, the majority turns this rule on its head: The majority first determines that the 1939 statute applies, and then con-*801eludes that because the 1939 statute applies, “there is no choice of law” issue in need of the date of injury rule’s application. It is the majority, therefore, that suffers from “a fundamental misunderstanding of the issue presented by this case” and of the purposes of the date of injury rule.7
B
The majority also concludes that the legislative history of § 31-294 precludes our application of the date of injury rule in this case. In reaching this conclusion, the majority disregards our longstanding rules of statutory construction, and, indeed, misinterprets the very legislative history upon which it relies.
When the legislature amended the workers’ compensation statute in 1959 to eliminate the statutory requirement that an employee bring a workers’ compensation claim against his employer “within five years after his leaving such employ”; General Statutes (Cum. Sup. 1939) § 1330e; the date of injury rule had already been the law in Connecticut for forty-three years. We may presume that the legislature was mindful of this judicial construction and knew of its practical effects. Murach v. Planning & Zoning Commission, 196 Conn. 192, 200 n.14, 491 A.2d 1058 (1985). We must conclude, therefore, that the legislature realized and intended that the amended statute, § 31-294, which did not *802include the five year limitation, would apply to any injury arising in the future. We similarly must conclude that if the legislature did not intend the 1959 amendment so to apply, it would have made this intention clear in explicit terms.
Indeed, this court made exactly this point in Iacomacci v. Trumbull, supra, 209 Conn. 223, when it applied this rule of construction to restrict the right of the worker’s dependents to workers’ compensation benefits. In Iacomacci, the plaintiff’s husband had suffered a heart attack in 1974 as the result of a compensable injury. Id., 221. At the time of this injury, the workers’ compensation statute provided that if death later resulted from the injury, no death benefits would be awarded until a “waiting period” had passed.8 The legislature repealed this provision in 1978, and the plaintiff’s husband died in 1981. The plaintiff argued that the legislature’s repeal of the waiting period should be deemed “to apply to all future surviving dependents without regard to the date of injury which brought them within the scope of the Workers’ Compensation Act.” Id.
This court rejected the plaintiff’s claim, concluding “that the legislature intended that the applicability of the 1978 revisions was to be controlled by the traditional date of injury rule, thereby requiring that claims arising out of injuries occurring prior to October 1, 1978, would be subject to the previously specified reduction in benefits.” Id., 224.9 This same reasoning applies *803to this case, and requires us to apply the law in effect in 1986, when the claimant’s occupational injury first manifested itself.
The majority, however, asserts that the legislative history of the 1959 amendment indicates that the legislature intended the change to have prospective effect only, and that the legislature “did not intend to revive claims that had already expired.” The majority purportedly bases this conclusion upon the remarks of one legislator, Representative Robert Satter, during debate on the bill in the House of Representatives. The majority not only has misinterpreted Representative Satter’s remarks, but also places undue emphasis on them.
First, the majority misconstrues Representative Satter’s remarks. The provision of the bill in question was a direct response to the radium poisoning problem addressed by this court in Vegliante v. New Haven Clock Co., supra, 143 Conn. 571. As indicated earlier, in Vegliante, this court had refused to allow an employee who had contracted radium poisoning while working at the New Haven Clock Company to bring a workers’ compensation claim under the act because she had failed to satisfy the three year requirement. It was noted in that case that medical knowledge suggested that the “residuals” of radium poisoning, such as body lesions, could manifest themselves ten to fifteen years after an employee’s exposure to the radium. Id., 575. The legislative history clearly shows that the 1959 legislators considering the amendment to the act were deeply concerned about occupational diseases that could lie dormant for years without any overt manifestations.10
*804During debate on the House floor, legislators expressed concern over which law would govern workers’ compensation claims, arising in the future, of workers who had been exposed to radium in the past. Specifically, they wanted to know whether workers who had been exposed to radium prior to 1959, but who had not yet manifested symptoms of the disease, would be covered by the 1959 amendment. The exchange on the House floor, upon which the majority apparently relies, reads as follows:
“[Representative Robert] Satter: I would say that this law consistently provides that any manifestations of an injury which occur sometime later is nevertheless compensable even if it is after the [one year] statute of limitations. . . .
“[Representative J. McCullough] Turner: Would this cover a case of radiation illness? The gentleman from Watertown referred to radiation poisoning among workers in the [New Haven Clock Company] and I know well this is a latent disease which doesn’t develop until up to [twenty-five] years after exposure. Would this bill cover those persons?
“[Representative] Satter: Under the present law those people who received that illness in the [New Haven Clock Company] would not be compensated; the present bill would enable them to be compensated, because the statute of limitation doesn’t start until there is a manifestation of the symptoms.
“[Representative] Turner: The gentleman from Newington, a technicality. I would like to be assured that this bill before us would cover those cases.
“[Representative] Satter: Those cases that have occurred previously would not be covered by this law; the law would become effective on its passage.”
*805Representative Satter, therefore, correctly informed the House that the New Haven Clock Company workers who had suffered known and compensable injuries prior to 1959 but who had failed to comply with the statutory requirements then in effect would not be able to use the amendment to revive their claims. Representative Satter, however, did not say that workers at the clock company who would suffer known and compensable injuries after 1959 would similarly be prevented from filing claims. On the contrary, he stated that with respect to clock company workers who had been exposed to radium in the past, when the applicable statute included a period of limitation, but whose occupational disease had not yet manifested itself, the bill “would enable them to be compensated, because the statute of limitation doesn’t start until there is a manifestation of the symptoms.” (Emphasis added.) 8 H.R. Proc., Pt. 12, 1959 Sess., p. 5083. In other words, the statute in effect on the date of injury would apply even though the occupational disease was the result of exposure to the disease-causing agent during employment prior to 1959.
Second, even if Representative Satter’s remarks were ambiguous, this court should not allow that ambiguity to justify the denial of workers’ compensation benefits for an occupational disease that the decedent undeniably had contracted during his employment. Indeed, the majority must not be allowed to concede that the legislative history is “not a model of clarity,” and in the next breath rely upon that very ambiguity to defeat the compensation claim of an injured worker and his widow. Such an interpretation of the legislative history does not comport with the remedial purposes of the Workers’ Compensation Act that I identified in the first part of this dissent.
Finally, even if Representative Satter somehow had intended the connotation that the majority attributes *806to him, that statement would not necessarily control the outcome of this case. We have recognized that some statements that appear in the legislative history are not controlling “because we recognize that legislative discussions may only be expressive of the views and motive of individual members and may not be a safe guide to views of the law making body.” Robinson v. Unemployment Security Board of Review, 181 Conn. 1, 9,434 A.2d 293 (1980). It seems incredible to me that, against a date of injury rule from which we have not wavered in more than seventy-five years, the majority should find the remarks of one legislator—which, from the viewpoint of the majority, are at best ambiguous— to be controlling.
Ill
Finally, construing the workers’ compensation laws to deny benefits to an employee whose occupational disease clearly is job related, but the symptoms of which do not manifest themselves until after the required notice period, is clearly anachronistic. Professor Larson makes this point in his treatise, in which he criticizes statutes that essentially require an employee to furnish notice of or file a claim before the employee even knows of the injury. “It is odd indeed to find, in a supposedly beneficent piece of legislation, the survival of this fragment of irrational cruelty surpassing the most technical forfeitures of legal statutes of limitation. Statutes of limitation generally proceed on the theory that a person forfeits his or her rights only when there is an inexcusable delay in the assertion of them, and any number of excuses will toll the running of the period. But here no amount of vigilance is of any help. The limitations period runs against a claim that has not yet matured; and when it matures, it is already barred. For good measure, the exclusive remedy provisions of the Compensation Act also abolish claimant’s common *807law remedies.” 2B A. Larson, Workmen’s Compensation (1994) § 78.42 (b), p. 15-299.11
IV
On the basis of the beneficent purposes of the Workers’ Compensation Act, our unwavering precedent, legislative history and plain logic, the date of injury rule must be applied to determine which period of notice or claim limitation applies to an employee’s compensation claim. In spite of this longstanding and clear directive, however, the majority today creates a judicial exception that has the effect in this case of depriving a worker and his widow of compensation benefits because they failed to file a claim at a time when they could not have had any knowledge of the injury.
Accordingly, I respectfully disagree.

 The date of an employee’s injury “is not the time of the accident or occurrence causing injury, but the time . . . when the right to compensation accrues.” Esposito v. Marlin-Rockwell Corp., 96 Conn. 414, 418-19, 114 A. 92 (1921). In other words, the date of injury refers to the date of the first manifestation of the occupational disease. Vegliante v. New Haven Clock Co., 143 Conn. 571, 580-81, 124 A.2d 526 (1956).


 Moreover, the majority does not attempt to explain which of several workers’ compensation statutes and amendments—which may contain slightly different limitation periods during which notice to the employer must be provided or claims must be brought—in effect during a person’s lengthy period of employment “governs the employment relationship.” The majority, for example, does not explain whether a statute in effect on the first day of employment “governs” the relationship, whether the statute in effect for the majority of the relationship “governs,” or whether the statute in effect on the last day of employment “governs.” Indeed, it is precisely to eliminate such distinctions that the date of injury rule exists. By looking simply to the statute in effect on the employee’s date of injury, we eliminate the task of picking and choosing among several potentially applicable statutes.


 The statute provided that “no claim for an occupational disease shall be made by an employee . . . against an employer in whose employ the disease is claimed to have originated, except while the employee is still in such employ, or within three years after leaving such employ.” General Statutes (1918 Rev.) § 5360, as amended by Public Acts 1921, c. 306, § 8, and by Public Acts 1927, c. 307, § 5.


 The statute in effect in 1941 provided that the one year notice requirement would not be a bar to recovery “if within said period of one year an employee shall have been furnished, for the injury with respect to which compensation is claimed, with medical or surgical care . . . .” General Statutes (Cum Sup. 1935) § 1613c. Because the plaintiff had received treatment for her condition in 1928, the year she discovered the disease, she argued that this provision applied to her.


 This court concluded that the commissioner was justified in so finding. Rossi v. Jackson Co., supra, 120 Conn. 459-60.


 The statute in effect in 1932 provided that the one year period did not start to run until the appearance of “the first manifestation of a symptom of the occupational disease . . . .” General Statutes (1930 Rev.) § 5245.


 Furthermore, I do not understand the basis for the majority’s contention that it is not carving an exception into the date of injury rule. The majority, as I have pointed out, acknowledges that the date of injury rule is a means to determine which of two possibly conflicting statutes should apply to an employee’s compensation claim. Indeed, we have applied this rule for this purpose since 1916. Logic and consistency of our decisions dictate that we should follow this approach in this case as well. The majority’s refusal to do so, therefore, is quite accurately captioned as an exception to the rule. Moreover, the majority cites no case of this court or of any other court as direct support for its proposition that the date of injury rule “has no applicability” when the statute “governing the employment relationship” contains a period of limitation and that period has expired.


 The length of this “waiting period” was equal to the amount of time that the decedent had collected benefits while alive. Iacomacci v. Trumbull, supra, 209 Conn. 220 n.2.


 The court pointed out that the “presumption that the legislature was aware of those tenets is further supported by its passage of two workers’ compensation revisions that specifically stated that new benefits were to accrue to previously injured workers.” Iacomacci v. Trumbull, supra, 209 Conn. 223.


 See 8 S. Proc., Pt. 6,1959 Sess., p. 2816, remarks of Senator Norman A. Buzaid; 8 H.R. Proc., Pt. 12, 1959 Sess., pp. 5079-80, remarks of Representative Michael J. Vernovai, and p. 5083, remarks of Representative J. McCullough Turner; Conn. Joint Standing Committee Hearings, Labor, 1959 Sess., pp. 122-23, testimony of Margaret Driscoll, representing the *804Connecticut State AFL-CIO Council, and p. 169, testimony of M.W. Reid, district vice president of the Connecticut State Chamber of Commerce.


 Indeed, Professor Larson points out that such a limitation period may have constitutional implications: “There may well be a question of the validity of an enactment that destroys common law rights for personal injury and also destroys the supposed compensation substitute by an inherently insurmountable procedural bar.” 2B A. Larson, supra, § 78.42 (e), pp. 15-302-304. This issue, however, was not raised by the parties in this case.